Citation Nr: 1138889	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  09-48 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1981 to May 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, inter alia, denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.

This appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


REMAND

Unfortunately, a remand is again required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  In January 2011, the Board remanded this issue after finding that the January 2009 VA examiner's etiological opinion was inadequate.  Specifically, the Board found that the January 2009 examiner's inability to form an opinion "without resort to mere speculation" did not adequately address the evidence of record.  The Board noted that the examiner has access to the Veteran's reported pre- and post-service noise exposure, service treatment records that document an in-service hearing loss threshold shift over the course of three examinations between 1981 and 1983, current audiological readings, and the Veteran's assertions as to his in-service noise exposure.   The Board found that this information should allow an examiner to render an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any hearing loss is due to or the result of the Veteran's active military service.  

Accordingly, the Veteran was provided with an additional VA examination in February 2011 to address the severity and etiology of the Veteran's hearing loss.  The examiner was asked to opine whether it was at least as likely as not that any hearing loss disability was due to or the result of the Veteran's active military service, to include in-service noise exposure.  Additionally, the examiner was asked to opine whether the Veteran's hearing loss disability was due to or aggravated by the Veteran's service-connected tinnitus.

Upon review of the February 2011 report of the VA audiological examiner, the Board finds that the examiner did not comply with its directives.  First, after finding that the Veteran suffered from bilateral hearing loss, the examiner indicated that an etiological opinion could not be reached without resort to mere speculation, contrary to the Board's instruction.  Additionally, the examiner did not address whether the Veteran's service-connected tinnitus disability caused or aggravated the Veteran's bilateral hearing loss disability.  

Thus, a further remand is required in order to obtain an addendum VA medical opinion.

Accordingly, the case is REMANDED for the following actions:

1.  The RO or AMC should request an addendum opinion from the audiologist who conducted the February 2011 audiological examination.  If the February 2011 examiner is no longer available, request an opinion, with the option for an examination, from another examiner of appropriate expertise.

In either event, the claims file must be made available to the examiner, and the addendum opinion must state that the examiner reviewed the claims file before rendering an opinion.  

Given the Veteran's demonstrated bilateral hearing loss disability, the examiner must render an opinion as to the following two questions, without indicating that an opinion cannot be rendered without resort to speculation:

Is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's bilateral hearing loss disability is due to or the result of the Veteran's active military service, to include in-service noise exposure?  This opinion must specifically discuss the Veteran's hearing loss threshold shift between 1981 and 1983, allegations of in-service noise exposure, and current audiological readings.

Is it at least as likely as not (i.e. a 50 percent probability or greater) that any hearing loss disability is due to, or aggravated by, the Veteran's service connected tinnitus?  This opinion must specifically discuss the Veteran's hearing loss threshold shift between 1981 and 1983, allegations of in-service noise exposure, and current audiological readings.

The opinion provider should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given. 

2.  Then, the RO or AMC should then readjudicate the claim in light of all of the evidence of record.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time with which to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.




The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


